Citation Nr: 1521825	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-26 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of epididymitis.  

2.  Entitlement to service connection for bilateral defective hearing.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to July 1964.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a September 2011 decision by the RO which denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in September 2014.  

The issues of entitlement to service connection for bilateral defective hearing and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the videoconference hearing in September 2014, prior to the promulgation of a decision in this appeal, the Veteran advised VA that he wished to withdraw his appeal of the claim of service connection for residuals of epididymitis.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of service connection for residuals of epididymitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant (Veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  At the hearing in September 2014, the Veteran advised the undersigned member of the Board that he wished to withdraw his appeal of the claim of service connection for residuals of epididymitis.  Hence, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the issue is dismissed.  


ORDER

The appeal of the claim of service connection for residuals of epididymitis is dismissed.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

The Veteran contends that his current hearing loss and tinnitus is due to exposure to acoustic trauma while serving in an artillery unit and firing small arm weapons in service.  

In this case, the evidentiary record includes conflicting VA and private medical opinions concerning the etiology of the Veteran's hearing loss.  The Board finds that neither opinion provided sufficient probative evidence to resolve the Veteran's claim.  The private examiner's opinion for a causal connection was apparently based on the theory of delayed onset of hearing loss.  However, the examiner did not review the Veteran's service treatment records (STRs) or comment on the significance, if any, of any threshold shift in the audiometric findings in service.  The VA audiologist's negative opinion was apparently based on the lack of any evidence of hearing loss in service or until many years thereafter.  Although the VA examiner reviewed the Veteran's STRs, she also did not address the significance of any threshold shift in the audiometric findings at service enlistment and separation.  

In this regard, it should be noted that a number of cases by the United States Court of Appeals for Veterans Claims (Court) have provided analysis on the point of weighing medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

For the benefit of the examiner, it should also be noted that an opinion that the etiology of a disability cannot made without resort to speculation, by itself, is not dispositive where there is no clearly obvious rationale offered for why this was the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  

The Board recognizes that while it may be difficult to render a definitive opinion in this matter, the examiner must consider all of the evidence of record, including the Veteran's current and past statements, and the prior audiological examination reports, and formulate an opinion as to the degree of likelihood that his current hearing loss was manifested in service or is otherwise related to service.  If the examiner is still unable to render an opinion without resorting to speculation, he or she should provide an explanation as to why that is so.  In so doing, the examiner should include a general discussion of the nature and etiology of noise induced hearing loss.  

Finally, the Board notes that the evidentiary record as currently constituted does not show that the Veteran was provided adequate VCAA notice.  Although the Veteran was provided with the appropriate regulations pertaining to VA's duty to assist under 38 C.F.R. § 3.159 in a statement of the case (SOC) promulgated in July 2013, he was not advised of the enactment of VCAA by letter as required under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b)(1).  Such notice is a threshold matter that should have been undertaken prior to initial adjudication of his claim.  As the claim must be remanded for additional development, appropriate action should be taken to correct this defect.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

1.  The AMC should send the Veteran a letter providing the VCAA notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  

The AMC should also take appropriate steps to obtain all treatment records pertaining to the Veteran's hearing loss and tinnitus by VA since July 2011, and any private records since July 2014 (dates of most recent reports of record), and associate them with the claims folder.  

2.  The AMC should obtain an addendum opinion regarding the nature and etiology of the Veteran's bilateral hearing loss.  The claims file [including any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner, and a notation to the effect that this record review took place should be included in the report.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service, including in-service military noise exposure.  

In so opining, the examiner is asked to do the following:  

(1) assume as true that the Veteran was in fact exposed to military noise during service; 
(2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent damage;  
(3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss; and 
(4) specifically address Dr. R.M.'s May 2012, September 2014, and October 2014 letters, particularly, Dr. R.M.'s theory that "hearing loss can develop over time after noise exposure."

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the AMC should review and readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


